         Case 1:19-cv-00189-YK Document 30 Filed 04/21/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

VICTOR UKADIKE EZEIBE,                         :
         Plaintiff                             :            No. 1:19-cv-00189
                                               :
             v.                                :            (Judge Kane)
                                               :
CITY OF YORK and                               :
JOHN DOES and JANE DOES,                       :
          Defendants                           :


                                            ORDER

      AND NOW, on this 21st day of April 2020, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. Defendant City of York (“Defendant City”)’s motion to dismiss Plaintiff’s first
         amended complaint (Doc. No. 25) is GRANTED and Plaintiff’s claims against
         Defendant City (Counts I-III) are DISMISSED WITH PREJUDICE;

      2. The Clerk of Court is directed to TERMINATE Defendant City from the caption of
         this case;

      3. Plaintiff’s claims for conspiracy in violation of 42 U.S.C. § 1985 and failure to
         prevent conspiracy in violation of 42 U.S.C. §1986 (Count IV) against the John
         Does/Jane Does (the “Individual Defendants”) are DISMISSED WITH
         PREJUDICE;

      4. Plaintiff is directed to provide, within thirty (30) days of the date of this Order, names
         and addresses for the Individual Defendants to this Court; and

      5. If Plaintiff fails to respond to this Order, this action may be dismissed with prejudice
         for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).



                                                            s/ Yvette Kane
                                                            Yvette Kane, District Judge
                                                            United States District Court
                                                            Middle District of Pennsylvania
